                               UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

DARLENE D. WINN and                                        )
VANESSA CUSHENBERRY,                                       )
                                                           )
                                Plaintiffs,                )
                                                           )
v.                                                         )      Case No. 19-2715-EFM
                                                           )
ENSIGN U-HEALTHCARE RESORT                                 )
OF LEAWOOD,                                                )
                                                           )
                                Defendant.                 )

                                              ORDER

        The two pro se plaintiffs in this action have filed a single motion for leave to proceed

without payment of fees or costs (ECF No. 3). Each plaintiff has completed a separate

financial affidavit, discussing her own financial status (ECF Nos. 3-1, 3-2). The court

considered the financial affidavits separately and concludes each plaintiff should be

allowed to proceed in forma pauperis. The motion is hereby granted. If not previously

provided, plaintiffs are directed to provide the address of the defendant by no later than

December 4, 2019, so that the Clerk of the Court may proceed with service of process.

The Clerk shall issue summons to the U.S. Marshal or Deputy Marshal, who are appointed

pursuant to Fed. R. Civ. P. 4(c)(3).

        A copy of this order shall be mailed to each plaintiff by certified and regular mail.

        IT IS SO ORDERED.


                                                1
O:\ORDERS\19-2715-EFM-3.docx
        Dated November 21, 2019, at Kansas City, Kansas.

                                                      s/ James P. O’Hara
                                                     James P. O’Hara
                                                     U.S. Magistrate Judge




                                          2
O:\ORDERS\19-2715-EFM-3.docx
